Citation Nr: 0013931	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-33 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for impaired vision.  

4.  Entitlement to service connection for numbness of the 
left arm and hand.  

5.  Entitlement to a higher rating for degenerative joint 
disease of the thoracic spine.  

6.  Entitlement to a higher rating for chondromalacia of the 
right knee.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to August 
1993.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1994 decision by the Houston, Texas 
RO, which denied service connection for a sleep disorder, 
hearing loss, impaired vision (loss of eyesight), and 
numbness of the left arm and hand.  The RO also granted 
service connection and noncompensable evaluations for 
degenerative joint disease (arthritis) of the thoracic spine 
and for chondromalacia of the right knee, effective September 
1, 1993 (day after service); and the veteran appealed for 
higher ratings for these conditions.  In a January 2000 RO 
decision, a 10 percent rating was assigned for arthritis of 
the thoracic spine, effective August 7, 1998; and the appeal 
for a higher rating for this condition continues.

During the pendency of the appeal, the veteran relocated to 
Germany, and his claims folder was transferred to the 
Washington, D.C. RO, which is currently handling his appeal.  

The Board notes that the RO also denied service connection 
for numbness of the right foot, and this issue is listed in a 
recent supplemental statement of the case and in the 
certification of the appeal.  However, this issue is not 
properly on appeal since the veteran did not submit a notice 
of disagreement or substantive appeal on the matter.  Thus, 
the right foot issue will not be addressed by the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. § 
20.200.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for hearing loss and 
impaired vision.

2.  He currently has sleep apnea which began in service.

3.  He currently has a disorder manifested by numbness of the 
left arm and hand, and such began in service.

4.  Service-connected chondromalacia of the right knee is 
manifested by essentially full range of motion and no 
instability.  

5.  Service-connected thoracic spine arthritis has been rated 
by the RO as being noncompensable from September 1, 1993 (day 
after active service) and 10 percent disabling from August 7, 
1998.  At all times since service this condition has been 
manifested by X-ray evidence of arthritis and at least some 
limitation of motion of the thoracic spine, and the thoracic 
spine is not ankylosed.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for hearing 
loss and impaired vision are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  A disability manifested by numbness of the left arm and 
hand was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  The criteria for a compensable rating for service-
connected chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

5.  Service-connected arthritis of the thoracic spine has 
continuously been 10 percent disabling since September 1, 
1993.  The criteria for a rating in excess of 10 percent for 
this condition have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 
5003, 5010, 5288, 5291(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1973 to August 1993.  The service personnel records 
reflect that his primary duty in the Air Force was as a 
communications computer systems supervisor.  His service 
medical records show that on a September 1972 medical 
examination for enlistment purposes his upper extremities 
were clinically normal, and he was normal neurologically and 
psychiatrically.  His distant vision was 20/20 (both eyes), 
and he failed a color vision test.  An audiologic evaluation 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz:  25, 10, 5, 15, and 5 
for the right ear; and 25, 15, 5, 15, and 10 in the left ear.  

Service medical records in October 1974 show that the veteran 
bumped his right knee into a door.  X-rays of the knee were 
negative.  The diagnosis was soft tissue injury of the right 
knee.  Thereafter, the veteran sought treatment for pain, 
swelling, and occasional locking of the knee.  In December 
1974, he was seen in the emergency room with a report that he 
was hit in the left eye with a rubber band.  The impression 
was large corneal abrasion, for which he was prescribed 
medication and a patch.  In September 1978, the veteran was 
administered tests to rule out narcolepsy or sleepiness 
syndrome (he reportedly suffered apnea while sleeping at 
night).  In that same month, the veteran's wife reported that 
when the veteran was asleep he stopped breathing for periods 
of time.  In October 1978, the veteran was being followed for 
possible narcolepsy.  A CT scan of the head was within normal 
limits.  The impression was doubt narcolepsy, probably 
disturbed sleep stages.  The veteran was prescribed 
medication.  In January 1979, he had no new complaints except 
that his sleep disturbance returned after he had discontinued 
his medication.  The impression was disturbed sleep pattern.  
He continued to be followed for disturbed sleep pattern, 
which caused him to be excessively drowsy during the day, in 
March 1979.  

Service medical records in April 1979 show that the veteran 
reported a loss of feeling in the left hand up to the left 
forearm.  He reported that his hand felt weak and tingled, 
and that he had a numb sensation on the left hand (fourth and 
fifth fingers).  X-rays of the cervical spine revealed slight 
straightening, which might reflect a degree of muscle spasm, 
and no significant degenerative changes.  On a subsequent 
visit in April 1979, the veteran reported that his symptoms 
had been constant and perhaps slightly progressive.  An 
examination revealed decreased strength and sensation (C7-8 
distribution) in the left hand.  The impression was ulnar 
tardive palsy versus C7-8 lesion.  In May 1979, the veteran 
underwent nerve conduction studies of the left upper 
extremity, which were normal, and an electromyogram (EMG) of 
the left upper extremity which suggested a C8 root (left) 
compromise or a lower trunk of brachial plexus.  In May 1979, 
the veteran was followed for disturbed sleep pattern and 
possible C7-8 root compression.  The impression was C8 
radiculopathy, unknown etiology.  On a subsequent May 1979 
visit, the veteran complained of a loss of feeling in the 
left hand.  He reported aching in the left arm for two days.  
He was given a physical profile for numbness and weakness of 
the left upper extremity, whereby he was restricted from 
lifting objects greater than 5 pounds with the left hand.  In 
June 1979, the veteran was seen in the neurology service for 
left ulnar neuropathy, following a myelogram.  A physical 
examination at that time was normal.  In April 1982, he 
sought a referral to a neurology consultation for a history 
of "ulnar palsy" of unknown etiology, reporting that his 
condition had never improved but had notably progressed.  

On a May 1984 periodic service medical examination, the 
veteran's upper extremities were clinically normal, and he 
was normal neurologically and psychiatrically.  His distant 
vision and near vision were 20/20 (both eyes), and he failed 
a color vision test.  An audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz:  10, 5, 5, 5, 5, and 5 for 
the right ear; and 15, 5, 5, 10, 5, and 5 in the left ear.  
The diagnosis was substandard color vision.  The veteran 
denied any significant medical or surgical change since his 
last physical examination.  

Service medical records in May 1984 show that the veteran was 
issued a physical profile for defective color vision.  In 
June 1984, he complained of numbness in the left arm.  In 
July 1984, he returned with the same left arm complaints and 
was diagnosed with cervical spine disease.  In September 
1984, the veteran was seen in the orthopedic clinic, and an 
examination of the cervical spine was within normal limits.  
The impression was musculoskeletal pain over the lower 
thoracic spine.  X-rays of the cervical spine in April 1986 
revealed no significant abnormalities.  A September 1986 CT 
of the head was within normal limits.  The veteran underwent 
physical therapy for complaints of neck and upper back pain 
for two months beginning in July 1989.  A July 1989 physical 
therapy report reflects no findings neurologically except for 
mild left upper extremity weakness.  In August 1989, the 
veteran complained of neck pain with associated numbness and 
weakness in the left hand and of thoracolumbar pain.  The 
assessment was thoracic spine pain and no evidence of 
neurologic deficit.  A notation apparently also indicates 
that cervical spine X-rays were inadequate but C1-6 were 
normal.  In October 1989, the veteran was seen for a 
complaint of neck pain for 10 years.

On a February 1990 periodic service medical examination, the 
veteran's upper extremities were clinically normal, and he 
was normal neurologically and psychiatrically.  His distant 
vision was 20/20 (both eyes) and his near vision was 20/25 
(both eyes).  He failed a color vision test, and his field of 
vision was normal.  An audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz:  10, 5, 5, 5, 10, and 0 for 
the right ear; and 10, 5, 0, 10, 10, and 0 in the left ear.  
The diagnoses were defective near visual acuities in both 
eyes, uncorrected, and color deficiency.

On a July 1993 medical examination for separation purposes, 
the veteran had a 1 cm. surgical scar over the dorsum of the 
left hand (although records in November 1984 show that the 
veteran underwent minor surgery on the dorsum of his right 
hand) and a 3 cm. scar of the left elbow, that were well 
healed and nonsymptomatic.  He was normal neurologically and 
psychiatrically.  There was no thoracic spine tenderness.  
His distant vision was 20/17 (right) and 20/15 (left), and 
his near vision was 20/25 (both eyes).  He failed a color 
vision test.  An audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz:  20, 10, 10, 15, 15, and 5 
for the right ear; and 25, 20, 15, 25, 15, and 0 in the left 
ear.  The diagnoses included degenerative arthritis of the 
thoracic spine, defective near visual acuity, uncorrected in 
both eyes; defective color vision; and mild hearing loss.  A 
July 1993 medical history report indicates that the veteran 
fractured his left arm at age 12 and refractured the arm at 
age 15, and that he was treated with a cast both times.  A 
subsequent July 1993 treatment record indicates that the 
veteran was diagnosed with defective visual acuity (corrected 
to 20/25 or better) and mild bilateral hearing loss.  The 
veteran was separated from active duty on August 31, 1993, 
retiring with more than 20 years of service.

Shortly thereafter, in September 1993, the veteran submitted 
a claim for service connection for a sleep disorder, hearing 
loss, loss of eyesight, numbness of the left arm and hand, a 
thoracic spine condition, and a right knee disorder.

On a May 1994 VA neurological examination, the veteran 
reported that he has had problems with sleep since 1978.  He 
stated that he had never had a work-up for sleep apnea.  He 
complained of excessive daytime somnolence but denied any 
difficulty in sleeping at night.  He stated that his wife 
claimed he stopped breathing at night and snored quite 
significantly.  The veteran also complained of numbness in 
his left arm, which he claimed began in approximately 1978 
after a fall.  Motor examination revealed good strength 
except for a slight decrease in left hand grip, and there was 
a positive Tinel's sign of both wrists.  The pertinent 
assessments were sleep disorder, possible sleep apnea without 
evidence of narcolepsy; and possible carpal tunnel syndrome, 
mild without evidence of significant weakness.  

On a May 1994 VA audiological examination, the veteran 
complained of hearing difficulties in both ears which he 
claimed began gradually approximately one year previously.  
He reported that his history for noise exposure included 
machinery, computers, and aircraft.  An audiologic evaluation 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz:  15, 10, 5, 10, and 15 
for the right ear; and 15, 15, 5, 15, and 15 for the left 
ear.  The speech recognition scores using the Maryland CNC 
Test were 96 percent in both ears.  The examiner stated that 
the audiologic test results indicated the veteran's hearing 
was within normal limits in both ears.  

On a May 1994 VA visual examination, the veteran's only 
complaint was that he had trouble in seeing at close range.  
He reported that in the 1970s a large rubber band hit his 
left eye and that no serious problems resulted from the 
injury.  On examination, his distant vision (uncorrected) was 
20/20 in both eyes, and his near vision (uncorrected) was 
20/50 in the right eye and 20/70 in the left eye.  His near 
vision (corrected) was 20/20 in both eyes.  The pertinent 
diagnoses were presbyopia of both eyes, and history of an 
ocular injury in the left eye while in the service with no 
residuals found on the present examination.

On a May 1994 VA orthopedic examination, the veteran 
complained that since service he has had intermittent 
soreness, pain, and discomfort in his right knee, which has 
prevented him from running over the past few years.  He 
complained that prolonged walking also caused an aching 
discomfort and frequent swelling.  He reported grinding and 
gritting noises and sensations in the knee when he knelt or 
squatted, and he claimed that the knee occasionally buckled 
somewhat and hung up but did not truly lock.  On examination 
of the right knee, there was full range of motion with good 
strong ligaments throughout.  There was no swelling or 
effusion, and the McMurray test and all ligament tests were 
normal.  There was a 2+ chondromalacia of the patella with 
grinding and gritting and an audible gritting sensation upon 
flexing and extending the knee.  There was a 2+ positive 
patellofemoral quadriceps jerk test.  There was no direct 
tenderness except for over the medial side of the 
patellofemoral groove.  X-rays of the right knee revealed 
mild medial joint space narrowing and no other degenerative 
changes; a very small suprapatellar joint effusion could not 
be ruled out.  The diagnosis was chondromalacia, grade 2, 
secondary to trauma of the right knee.  With regard to the 
thoracic spine, it was noted there was a history of 
arthritis, and current X-rays showed very minimal osteophyte 
formation.  The veteran reported back pain.  Examination 
showed some tenderness of the mid thoracic and left posterior 
rib areas.  Range of motion of the low back included 90 
degrees of flexion, 25 degrees extension, 25 degrees lateral 
bending bilaterally, and 30 degrees rotation bilaterally.  
The doctor said he considered this motion to be normal for 
the veteran's age, size, and bulk.

In an August 1994 statement, the veteran alleged that he 
developed severe sleep problems from 1976 to 1978 for which 
he underwent tests and took several medications.  He alleged 
that the medications led to severe neurological problems 
(weakness/numbness) with his left arm and hand.  He claimed 
he continued to have the same neurological and sleep 
problems.  He also claimed that his hearing had worsened.  He 
stated he worked his entire military career around computers 
and was exposed several times to very loud aircraft engines 
with minimal or no ear protection.  He claimed that he had a 
problem with blood vessels bursting in his left eye, which 
had been ongoing since a 1974-75 eye injury.  He claimed that 
his right knee was causing him progressively more pain.  

In an August 1994 decision, the RO denied service connection 
for a sleep disorder, hearing loss, loss of eyesight, and 
numbness of the left arm and hand.  The RO also granted 
service connection and noncompensable evaluations for 
chondromalacia of the right knee and thoracic spine 
arthritis, effective September 1, 1993 (day after active 
service).  In September 1994, the veteran expressed his 
disagreement with the decision.  

In a July 1995 letter, the veteran claimed that he had tried 
more than five times since 1990 (prior to military 
retirement) to undergo testing for apnea-related problems but 
was told that either facilities or personnel was unavailable.  

In his October 1995 substantive appeal, the veteran 
separately addressed each claim at issue.  Regarding a sleep 
disorder, he claimed that he had no sleep problems until 
beginning shift work in the mid to late 1970s.  He stated he 
developed a sudden loss of feeling and strength in his left 
arm and hand after several months of medicinal therapy for 
the sleep problems.  He claimed he continued to have sleep 
problems and again sought help in 1987, 1990, and 1993, but 
was told either that there was nothing that could be done for 
him or that he would have to be placed on a long waiting list 
for testing.  He asserted that he still had sleep problems, 
with periods of uncontrollable sleepiness during the day and 
fitful and disturbed sleeping at night.  Regarding hearing 
loss, the veteran claimed he was told at his military 
retirement that he had noticeable hearing loss.  He 
attributed the loss to working in a main frame computer 
environment without ear protection.  Regarding loss of 
eyesight, he attributed the loss to working with computers 
and constantly looking at video screens.  He stated he only 
had visual problems seeing near and not distances.  Regarding 
numbness of the left arm and hand, he contended he still had 
the problem which he believed was triggered by medications he 
took for sleeping problems.  As to thoracic spine arthritis, 
the veteran complained of pain on motion and other 
limitations.  Regarding chondromalacia of the right knee, he 
contended that he had frequent swelling and occasional pain.  
He stated that his knee had failed numerous times, causing 
him to fall, and that much noise emanated from the knee upon 
bending or when pressure was applied.  

On an August 1998 VA fee-basis neurological examination in 
Germany, the veteran complained he had been suffering from 
cervical and thoracic spine pain since 1978.  He reported 
that while he was taking medication for sleep disturbances in 
service he developed numbness in the left arm which had not 
abated.  The veteran also complained of a sleep-apnea 
syndrome for years.  The examiner cited a report of a sleep 
study conducted in 1997 (which is not of record) showing a 
"moderately obstructive sleep-apnea syndrome" with a 
recommendation for a CPAP (continuous positive airway 
pressure) titration.  The veteran reported that he has been 
treated with a CPAP appliance since February 1998 with 
resulting improvement to concentration and sleep.  He 
asserted that he was now able to sleep for 6-8 hours at a 
stretch.  Among clinical findings were thoracic spine pain, 
some sensory disturbance in the left 4th and 5th fingers and 
left lower arms, normal ocular findings, and sufficient 
hearing to whispered voice. The diagnoses were sleep-apnea 
syndrome and degenerative cervical spinal column syndrome 
with root compression accompanied by sensory deficits at C8 
on the left.  The doctor summarized impairments as being 
severe painful restriction of mobility of the thoracic spine, 
a disturbance of sensitivity of the left hand approximately 
corresponding to the C8 area on the left, and sleep apnea 
syndrome.

On an August 1998 VA fee-basis orthopedic examination in 
Germany, the veteran complained in part of pain in the neck 
and upper back (thoracic spine).  X-rays from February 1997 
showed early osteoarthritis of the lower third of the 
thoracic spine.  Range of motion of the low back was reported 
in degrees and generally noted to be moderately restricted 
(although the doctor noted limitation of motion would be 
marked or severe on use and repetitive use).  X-rays of the 
cervical spine showed early arthritis, and clinical findings 
included some tingling of the left little finger.  The 
veteran also complained that kneeling aggravated right knee 
pain and that walking stairs sometimes caused problems.  On 
examination of the right knee, the contour was normal.  There 
was a small almond-shaped scar over the lateral articular 
line, which was numb.  The doctor said there was full range 
of motion (from 0 degrees of extension to 130 degrees of 
flexion) without pain on use of the right knee (motion of 
both knees was the same).  The lateral articular line was 
somewhat tender on pressure.  The ligaments were firm.  
Lachman's sign and pivot shift were negative.  There was 
marked patellar crepitation while moving the patella on the 
sliding base.  Right-sided kneeling was painful, without 
further measurable limitation of motion.  Regarding strength, 
the veteran reportedly could stand for a maximum of 10-15 
minutes, due to back and knee pain.  His speed reportedly was 
slightly reduced while walking on even or uneven ground, and 
walking stairs (up or down) created a problem with further 
loss of speed after one flight of steps.  Coordination was 
undisturbed.  Endurance reportedly was slightly reduced when 
the veteran moved and acted on even ground, with further 
aggravation (mild to moderate degree) during prolonged motion 
on uneven ground and when walking stairs.  X-rays of the 
right knee revealed a patella with a slight deformation at 
the margin (early development of an osteophyte suspected), 
and no further clear signs compatible with patellar 
chondropathy; there was no evidence of any arthritic changes.  
The diagnoses were chondromalacia of the right knee; cut 
wound scar, numb, right lateral knee; cervical pain and 
stiffness with predominantly moderate limitation of motion 
and left-sided sensory neuropathy (C7-8) involving the left 
arm and hand due to early osteoarthritis and cervical 
malposture with demonstrable paraspinal muscle spasm; and 
degenerative joint disease of the thoracic spine with chronic 
pain and predominantly moderate limitation of motion.

On an August 1998 VA fee-basis ophthalmologic examination in 
Germany, the veteran reported that he has had eyeglasses 
since the age of 5.  He complained of decreasing visual 
acuity when reading and of photophobia.  He reported that his 
left eye was injured with an elastic band.  On examination, 
his distant vision (uncorrected) was 20/16 in both eyes, and 
his near vision (uncorrected) was 20/50 in the right eye and 
20/63 in the left eye.  His near vision (corrected) was 20/20 
in both eyes.  The veteran had a normal visual field without 
constriction of the peripheral fields.  The diagnoses were 
mixed astigmatism, presbyopia, sicca syndrome, and prot-
deuteranomalia (color vision deficiency).  

In a January 2000 decision, the RO assigned a higher rating 
of 10 percent for thoracic spine arthritis, effective August 
7, 1998 (date of VA examination).

II.  Analysis

A.  Service Connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Sleep Disorder

The Board finds that this claim is well grounded, and there 
is no further VA duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).

The veteran claims that he has had sleep problems (i.e., 
excessive daytime somnolence) ever since he began shift work 
in the 1970s in service.  He contends that he attempted to 
undergo testing for apnea-related problems several times in 
the years prior to his military retirement but was told that 
resources were unavailable, that nothing could be done for 
him, or that he would be placed on a long waiting list.  The 
service medical records show that the veteran was followed 
for a disturbed sleep pattern in 1978 and 1979, but there is 
no further reference to any type of sleep disorder (including 
on the separation medical examination).

The veteran retired from service at the end of August 1993, 
after completing 20  years of active duty.  Immediately 
thereafter, in September 1993, he filed his claim for service 
connection for a sleep disorder.  This circumstance, of 
immediately claiming service connection, increases the 
likelihood that the claimed condition, if confirmed soon 
thereafter, was present at discharge.  Post-service medical 
records show that the veteran was diagnosed with a sleep 
disorder, possibly sleep apnea, on a May 1994 VA examination.  
On a 1998 examination, he was diagnosed with sleep apnea 
syndrome, after he underwent a sleep study in 1997 that 
revealed such a diagnosis.  

The findings in the service medical records, the immedicate 
assertion of a sleep disorder on discharge from service, and 
medical confirmation of such disorder within a brief period 
of time after service lend support to the veteran's assertion 
of continuity of symtoms since service.  38 C.F.R. 
§ 3.303(b).  With due regard to the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current sleep apnea began during active duty.  The condition 
was incurred in service, warranting service connection.

2.  Hearing Loss

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran claims that his hearing has 
worsened and that such loss was attributable to his noise 
exposure to machinery, computers, and aircraft.  Although he 
was diagnosed on his separation medical examination in July 
1993 with mild hearing loss, the veteran's service medical 
records from his 1973-93 active duty do not show that the 
clinical findings on audiologic evaluations (including the 
separation examination) meet the criteria of 38 C.F.R. 
§ 3.385 regarding the existence of a hearing loss disability 
for VA purposes.  More importantly, the post-service records 
do not show a hearing loss disability of either ear under the 
criteria of 38 C.F.R. § 3.385.  In fact, the May 1994 VA 
examination revealed that the veteran's hearing was normal in 
both ears, and there is no subsequent medical evidence to 
suggest any hearing disability under the standards of 
38 C.F.R. § 3.385.  It bears emphasis that a current 
disability is essential for service connection.  

What is lacking in establishing a well-grounded claim for 
service connection for hearing loss is competent evidence of 
a current disability.  Caluza, supra; Brammer v. Derwinski, 3 
Vet. App. 223(1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for hearing loss, and the claim must be denied.  

3.  Impaired Vision

The veteran claims that he had trouble with near vision.  On 
his July 1993 separation medical examination he had defective 
near visual acuity, but a subsequent July 1993 service 
medical record indicates that such a defect was correctable 
to 20/25 or better.  Post-service records show that on the 
May 1994 VA examination the veteran's vision was correctable 
by refraction, to 20/20.  On his most recent examination in 
1998, his vision was also correctable by refraction, to 
20/20.  The veteran's diagnoses on the 1998 examination of 
mixed astigmatism and presbyopia show refractive error, which 
is not a disability for VA compensation purposes and not 
subject to service connection.  38 C.F.R. § 3.303(c).  Other 
ocular pathology currently identified include a dry eye 
syndrome and color vision deficiency.  Regarding the former, 
there is no medical evidence relating it to the veteran's 
period of service in order to establish a well-grounded 
claim.  Caluza, supra.  Regarding the latter, there is no 
medical evidence to show that the veteran's color vision 
deficiency first noted on the enlistment medical examination 
actually increased in severity during service in order to 
establish service connection by aggravation.  Without such 
competent medical evidence, the claim for service connection 
for impaired vision is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).

4.  Numbness of the Left Arm and Hand

The Board find this claim is well grounded, and there is no 
further VA duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).

The service medical records show that the veteran's initial 
complaint of numbness in the left hand and a loss of feeling 
from the left hand up to the forearm was made in 1979.  An 
EMG at that time suggested a C8 root compromise or a lower 
trunk of brachial plexus.  In 1979, he was variously 
diagnosed with possible C7-8 root compression and C8 
radiculopathy.  However, a June 1979 neurological examination 
was normal.  The veteran reported in April 1982 that his 
condition had not improved.  On a May 1984 comprehensive 
medical examination, the veteran was neurologically normal.  
A month later, he complained again of numbness in his left 
arm, and in July 1984 he was diagnosed with cervical spine 
disease.  Nevertheless, examination of the cervical spine in 
September 1984 and X-rays of the cervical spine in April 1986 
did not reveal any abnormalities, and did not reveal any 
association between a spinal disorder and the veteran's left 
arm and hand complaints.  Records in 1989 show mild left 
upper extremity weakness.  Thereafter, the service records 
are silent as to this problem.  

The veteran retired from active duty at the end of August 
1993, and immediately thereafter, in September 1993, asserted 
he had left arm and hand numbness due to service.  Post-
service medical records show that there were some positive 
left upper extremity findings at a May 1994 VA examination 
and he was then diagnosed with possible carpal tunnel 
syndrome.  On a 1998 neurological examination, he was 
diagnosed with degenerative cervical spinal column syndrome 
with root compression accompanied by sensory deficits at C8 
on the left.  On a 1998 orthopedic examination, he was 
diagnosed with cervical pain and stiffness with limitation of 
motion and left-sided sensory neuropathy (C7-8) involving the 
left arm and hand due to early osteoarthritis and cervical 
malposture.  

It appears that, while the precise diagnosis of the 
underlying condition has varied, the veteran has a chronic 
organic disability manifested by some numbness of the left 
arm and hand.  The findings in the service medical records, 
the immedicate assertion of the condition on discharge from 
service, and medical confirmation of such disorder within a 
brief period of time after service lend support to the 
veteran's assertion of continuity of symtoms since service.  
38 C.F.R. § 3.303(b).  With due regard to the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that a 
disability manifested by numbness of the left arm and hand 
began during active duty.  The condition was incurred in 
service, warranting service connection.

B.  Higher ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The Board finds that the claims for higher ratings are well 
grounded and there is no further VA duty to assist the 
veteran with these claims.

1.  Chondromalacia of the Right Knee

The RO has assigned a noncompensable rating for right knee 
chondromalacia.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Impairment of a knee involving severe recurrent subluxation 
or lateral instability is evaluated as 30 percent disabling.  
38 C.F.R. § 4.71a, Code 5257.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.  Normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.

The veteran claims a variety of right knee symptoms, but most 
are not shown by the medical evidence including VA 
examinations in 1994 and 1998.  His knee disability is 
diagnosed as chondromalacia.  The medical evidence shows that 
there is no instability of the right knee for a compensable 
rating under Code 5257, and that there is no limitation of 
motion of the knee to the extent required for a compensable 
rating under Codes 5260 or 5261.  Furthermore, there is no X-
ray evidence of arthritis of the right knee, for evaluation 
under Codes 5003 and 5010.  While the 1998 VA examiner opined 
that the veteran's strength, speed, and endurance would be 
slightly reduced or compromised due in part to his right knee 
condition, and that right-sided kneeling was painful, there 
is no evidence of limitation of motion due to pain to the 
extent required for a higher rating under Codes 5260 or 5261.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In fact, the 1998 examiner indicated that there was 
no further measurable limitation of motion as a result of 
painful kneeling.  

Considering all the evidence, the Board finds that no more 
than a 0 percent rating is warranted.  The evidence does not 
show that the veteran meets the criteria for a 10 percent 
rating under any of the applicable codes.  Moreover, the 
evidence shows the condition has remained noncompensable at 
all times since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999) ("staged ratings" 
should be considered for various periods of time in cases 
involving initial ratings).  As the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for chondromalacia of the right knee, the benefit of doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Thoracic Spine Arthritis

The RO has rated thoracic spine arthritis 0 percent effective 
from September 1, 1993 (day after active service), and 10 
percent effective August 7, 1998 (date of a VA examination).  

Arthritis confirmed by X-rays is rated on the basis of 
limitation of motion of the joint or joints involved.  When 
there is some limitation of motion, but to a degree which 
would not be compensable under a limitation-of-motion code, a 
10 percent rating will be assigned for each major joint or 
group of minor joints affected by arthritis.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and it is rated 10 percent when 
moderate or severe.  38 C.F.R. § 4.71a, Code 5291.

Ankylosis of the dorsal spine is rated 20 percent when in a 
favorable position.  38 C.F.R. § 4.71a, Code 5288.

The post-service VA examinations indicate that thoracic spine 
arthritis has been confirmed by X-rays, and limitation of 
motion has persisted since service to at least a minimal 
degree, especially when the effects of pain are considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The presence of arthritis with at least some 
limitation of motion supports a 10 percent rating under Codes 
5003 and 5010 during the entire time since service connection 
became effective.  In the judgment of the Board, such 10 
percent rating should be effective from September 1, 1993 
(day after separation from service), rather than the later 
date assigned by the RO.  Fenderson, supra ("staged 
ratings"); 38 U.S.C.A. § 5110(a), (b)(1) and 38 C.F.R. 
§ 3.400(b)(2) (effective dates for compensation).  To this 
extent, the benefit sought on appeal is granted.

As to entitlement to a rating in excess of 10 percent during 
any period since service, the Board notes that the maximum 
rating for limitation of motion of the thoracic spine, even 
if severe in degree, is 10 percent under Code 5291.  Under 
such circumstances, the effects of additional limitation of 
motion due to pain on use or during flare-ups would not 
result in a higher rating.  Johnston v. Brown, 10 Vet.App. 80 
(1997).  To receive a rating higher than 10 percent, the 
thoracic spine would have to be ankylosed (i.e., fixed in one 
position), but the evidence shows that the thoracic spine is 
not ankylosed.  At no time since service has the thoracic 
spine disability been more than 10 percent disabling.  
Fenderson, supra.  The preponderance of the evidence is 
against a rating higher than 10 percent for this condition; 
thus the benefit-of-the-doubt rule does not apply, and this 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.









ORDER

Service connection for sleep apnea is granted.

Service connection for hearing loss is denied.  

Service connection for impaired vision is denied.  

Service connection for a disability manifested by numbness of 
the left arm and hand is granted.

A compensable rating for chondromalacia of the right knee is 
denied.

A rating in excess of 10 percent for thoracic spine arthritis 
is denied; however, the appeal of this issue is granted to 
the extent that the current 10 percent rating is made 
effective from September 1, 1993.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



